I do not concur in the ruling affirming the dismissal of the action as to the Dunlop Tire  Rubber Company for the reason that in my opinion the last amendment had the effect of striking the allegations contained in the petition and in the first amendment which were inconsistent with those of the last amendment. It might have been better to have stated in the last amendment that certain allegations of the petition and the first amendment were stricken and *Page 257 
others added; but I think the effect of saying that a certain paragraph of the petition and the first amendment "are hereby amended and caused to read as follows," is the same. This was equivalent to striking the paragraph referred to and substituting in lieu thereof the allegations of the last amendment.